--------------------------------------------------------------------------------


10.2
Convertible Debenture dated January 30, 2007





THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE HOLDER HEREOF AGREES FOR THE BENEFIT OF THE CORPORATION THAT
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
OR (A) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (B) IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (C) PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, PROVIDED THE HOLDER HAS FURNISHED TO THE CORPORATION AN OPINION
OF COUNSEL OF RECOGNIZED STANDING TO SUCH EFFECT REASONABLY SATISFACTORY TO THE
CORPORATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES OR THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT.




CONVERTIBLE UNSECURED PROMISSORY NOTE




Initial Principal:   $ 2,000,000 (the “Principal”)      Date:  January 30, 2007


Issued to:
ORBIT ENERGY, LLC. (the “Holder”)



Issued by:
GEORGIA EXPLORATION, INC. (the “Corporation”)

 
4801 Woodway Drive, Suite 306W

 
Houston, TX 77056

 
Attention: President

 
Fax: (713) 436-3298

 
ARTICLE 1
PROMISE TO PAY


1.1   Promise to Pay. FOR VALUE RECEIVED, the Corporation promises to pay, on
demand made by the Holder, to or to the order of the Holder at 4801 Woodway
Drive, Suite 305W, Houston Texas, 77056 Attention: Milton Cox, or such other
place and/or person as Holder may by notice in writing to the Corporation
direct, the Principal, together with all interest accruing hereunder, on and
subject to the terms and conditions set out herein.


ARTICLE 2
PRINCIPAL PAYMENT


2.1   Term. Subject to the provisions of this convertible promissory note (this
“Note”), the outstanding and unconverted Principal and all accrued and unpaid
interest shall become due and payable on January 30, 2010 (the “Maturity Date”).


2.2   Acceleration of Payment. The Corporation may pay the Principal and
Interest amount outstanding hereunder in full at any time after January 30, 2008
and before 4:00 p.m. (Houston time) on the Maturity Date by providing written
notice to the Holder and Holder shall thereafter have five Business Days to
provide notice to the Corporation that the Holder will convert the Note into
Shares in lieu of such payment by the Corporation of the Principal and Interest.
If the Holder provides notice of conversion pursuant to this section, then
Article 4.1 will apply. Upon payment to the Holder of the Principal and Interest
outstanding pursuant to this paragraph, this Note and all obligations hereunder
will terminate.


--------------------------------------------------------------------------------



2.3   Accleration on Change of Control. In the event a change of control of the
Corporation occurs at any time after January 30, 2008, the Holder may by notice
to the Corporation, accelerate the Maturity Date to the effective date of such
change of control. For the purposes hereof a change of control means the
acquisition by any person, or group of persons acting together, of voting
control over 50% or greater of the issued and outstanding shares in the capital
of the Corporation, where such person or group of persons did not prior to the
date hereof hold such voting control. Upon notice of acceleration of the
Maturity Date being provided to the Corporation, all Principal and Interest
hereunder shall become immediately due and owing to the Holder without demand
being made.


ARTICLE 3
INTEREST


3.1   Interest. Interest shall accrue on the Principal outstanding from time to
time at a rate of 10%, per annum (“Interest”) non-compounding and shall be
payable quarterly in arrears on April 29, July 3, October 30 and January 30 of
each year of the term of this Note. Interest shall accrue until payment in full
of all monies owing hereunder or until the date upon which the outstanding
portion of the Principal is converted into Shares pursuant to the provisions of
this Note, whichever occurs first. All interest hereunder shall be computed on
the basis of the actual number of days elapsed divided by the number of days in
such calendar year, being 365 or 366, as the case may be. The interest rate
shall be equivalent to such applicable interest rate multiplied by the actual
number of days in the calendar year in which the same is to be determined and
divided by 365 or 366, as the case may be.
 
ARTICLE 4
RIGHT OF CONVERSION


4.1
Conversion of Principal.



4.1.1  Shares. Subject to and upon compliance with the provisions of this
Section 4.1, the outstanding Principal may, at any time after January 30, 2008
and prior to 4:01 p.m. (Houston time) on the the Due Date be converted in whole
or in part into such number of fully paid and non-assessable Shares as is equal
to the Principal divided by the Conversion Rate.


4.1.2  Notice of Conversion. The conversion specified in subsection 4.1.1 may be
effected by delivery to the Corporation of a notice of conversion duly signed by
or on behalf of the Holder, specifying the amount of the Principal being
converted. Upon conversion of all of the Principal, the rights of the Holder
under this Note as a holder thereof shall cease other than the right to receive
the Shares.


4.1.3  Certificates. As promptly as practicable after the conversion of this
Note, the Corporation shall issue and deliver to the Holder a certificate in the
name of the Holder for the number of Shares deliverable upon the conversion of
this Note.


4.1.4  Compliance with U.S. Securities Laws. Transfer of the Shares will be made
only pursuant to registration under the Securities Act and in accordance with
applicable state securities laws or (i) in accordance with the provisions of
Regulation S, (ii) in compliance with Rule 144 under the Securities Act and in
accordance with applicable state securities laws or (iii) pursuant to another
exemption from registration under the Securities Act and any applicable state
securities laws, provided that Holder has furnished to the Corporation an
opinion of counsel of recognized standing to such effect reasonably satisfactory
to the Corporation. The Corporation has no present intention or obligation to
register the Shares under the Securities Act.


--------------------------------------------------------------------------------



4.1.5  Legend on the Shares.  All Shares issued upon conversion of this Note
shall be stamped or imprinted with a legend in substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF AGREES FOR
THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (A)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (B) IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT, OR (C) PURSUANT TO ANOTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, PROVIDED THE HOLDER HAS FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL
OF RECOGNIZED STANDING TO SUCH EFFECT REASONABLY SATISFACTORY TO THE
CORPORATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


4.2
Adjustment of Conversion Rate.



4.2.1
Reorganization. If and whenever the Corporation shall:




 
(a)
subdivide or redivide the outstanding Shares into a greater number of shares;




 
(b)
reduce, combine or consolidate the outstanding Shares into a smaller number of
shares; or




 
(c)
issue Shares or securities exchangeable or convertible into Shares to all or
substantially all of the holders of the outstanding Shares (including by way of
stock dividend); (each of the events described in (a), (b) and (c) being a
“Share Reorganization”).



then the Conversion Rate shall be adjusted as of the effective date or record
date, as the case may be, at which the holders of Shares are determined for the
purpose of such Share Reorganization by multiplying the Conversion Rate in
effect immediately prior to such effective date or record date by a fraction the
numerator of which shall be the number of Shares outstanding on such effective
date or record date before giving effect to such Share Reorganization and the
denominator of which shall be the number of Shares outstanding as of the
effective date or record date after giving effect to such Share Reorganization
(including, in the case where securities exchangeable for or convertible into
Shares are distributed, the number of Shares that would have been outstanding
had such securities been exchanged for or converted into Shares on such
effective date or record date, but excluding any Option Shares).


--------------------------------------------------------------------------------



4.2.2  Fractional Share. If as a result of any adjustment under subsections
4.2.1 above the Holder would, but for this subsection 4.2.2. become entitled to
a fractional Share upon exercise of this Note, such fractional entitlement shall
be rounded to the nearest whole number.


4.2.3  Adjustments Cumulative. The adjustments provided for in this Article 4
are cumulative. The Corporation shall give notice to the Holder at least 15
days, if reasonably possible, prior to the effective date or record date, as the
case may be, of an event requiring adjustment in the conversion rights under
this Article 4, including, if determinable at such time, the Conversion Rate and
the number(s) and class(es) of shares or other securities or property which are
to be received upon conversion of the Shares issuable hereunder. The Corporation
shall promptly following any adjustments under this Article 4, set forth the
details of such adjustment in a replacement form of Note or Share terms approved
by the board of directors of the Corporation and reasonably acceptable to the
Holder. After any adjustment pursuant to this Article 4 and until the issuance
of a corresponding replacement form of Note, the term ”Shares” where used in
this Note shall be interpreted to mean the Shares which, as a result of all
previous adjustments pursuant to this Article 4, the Holder would have been
entitled to receive upon the exercise of this Note, and as a result of all
previous adjustments pursuant to this Article 4, the Holder would have been
entitled to receive upon the full exercise of this Article 4 entitling the
Holder to the number of Shares so indicated, unless the context reasonably
suggests otherwise.


4.2.4  Determination. If any question arises with respect to an adjustment
provided for in this Article 4, such question shall be referred to the auditors
of the Corporation, or other independent certified accounting firm,and their
determination shall be binding upon the Corporation, and the Holder.
 
ARTICLE 5
COVENANTS


5.1   Covenants. The Corporation hereby declares, covenants and agrees as
follows:


5.1.1         Pay Principal and Interest. It shall pay or cause to be paid to
the Holder the Principal and interest pursuant to this Note on the date, at the
place and in the manner set forth herein.


5.2   Waiver. The Holder may waive in writing any breach by the Corporation of
any of the provisions contained in this Note or any default by the Corporation
in the observance or performance of any covenant or condition required to be
observed or performed by the Corporation hereunder, provided that no such waiver
or any other act, failure to act or omission by the Holder shall extend to or be
taken in any manner to affect any subsequent breach or default of the rights of
the Holder resulting therefrom.
 
ARTICLE 6
EVENTS OF DEFAULT


6.1   Events of Default. The whole of the Principal remaining unpaid shall, at
the option of the Holder, become immediately due and payable in each of the
following events (each such event being herein called an “Event of Default”):


6.1.1  if the Corporation defaults in payment of the Principal owing under this
Note on demand for payment having been made on or after the Maturity Date and
such default shall continue for ten (10) Business Days, regardless of whether
written notice thereof is given to the Corporation by the Holder;


--------------------------------------------------------------------------------



6.1.2  if the Corporation defaults in the performance or observance of any other
covenant or condition herein including, without limitation. the payment of
Interest on a date on which such payment was due and such default shall continue
for fifteen (15) days after written notice thereof is given to the Corporation
by the Holder;


6.1.3  if an order is made or an effective resolution passed for the winding-up,
liquidation or dissolution of the Corporation;


6.1.4  if the Corporation consents to or makes a general assignment for the
benefit of creditors or makes a proposal under the federal bankruptcy laws or
any other bankruptcy, insolvency or analogous laws; or


6.1.5  if the Corporation becomes bankrupt or insolvent or commits an act of
bankruptcy, or any proceeding is commenced against or affecting the Corporation:



 
(i)
seeking to adjudicate it as bankrupt or insolvent;




 
(ii)
seeking liquidation, dissolution. winding-up, restructuring. reorganization,
arrangement. protection, relief or composition of it or any of its property or
debt or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or similar laws
(including, without limitation, any reorganization, arrangement or compromise of
debt under the laws of its jurisdiction of incorporation or organization); or




 
(iii)
seeking appointment of a receiver, receiver and manager, liquidator, trustee,
agent, custodian or other similar official for it or for any part of its
properties and assets.



and such proceeding has not been stayed or dismissed within 30 days after its
initiation.


ARTICLE 7
RANKING OF HOLDER


7.1   Unsecured Ranking. This Note is unsecured and shall rank equally with all
other unsecured creditors and no priority is given to the Holder with respect to
the repayment of the Principal or Interest hereunder.
 
ARTICLE 8
GENERAL


8.1   Remedies Cumulative. All powers and remedies given herein to the Holder
shall, to the extent permitted by law, be deemed cumulative and not exclusive
of, but in addition to, any other powers and remedies available to the Holder
hereunder, by law, equity, statute, judicial proceedings or otherwise, to
enforce the performance and observance of the covenants and agreements contained
in this Note. No delay or omission by the Holder to exercise any right or power
accruing hereunder shall impair any such right or power, or shall be construed
to be a waiver of any such right or power or an acquiescence therein. Every
power and remedy given herein or by law to the Holder may be exercised from time
to time, and as often as shall be deemed expedient by the Holder.


8.2   Conflict with Applicable Law. All rights, remedies and powers provided
herein may be exercised only to the extent that the exercise thereof does not
violate any mandatory provision of applicable law and all provisions of this
Note are intended to be subject to all mandatory provisions of applicable law
which may be controlling in the premises and to be limited to the extent
necessary so that they will not render this Note invalid, unenforceable or not
entitled to be recorded, registered or filed under the mandatory provisions of
any applicable law. Any provision hereof contrary to mandatory provisions of
applicable law shall be deemed to be ineffective and shall be severable from and
not invalidate any other provision of this Note.


--------------------------------------------------------------------------------



8.3   Notices. Any notice, direction or other instrument required or permitted
to be given to the Corporation shall be in writing and shall be sufficiently
given if delivered personally, or transmitted by facsimile tested prior to
transmission to the Corporation to the address set forth on the first page of
this Note. Any such notice, direction or other instrument. if delivered
personally, shall be deemed to have been given and received on the day on which
it was delivered, provided that if such day is not a Business Day then the
notice, direction, or other instrument shall be deemed to have been given and
received on the first Business Day next following such day and if transmitted by
fax, shall be deemed to have been given and received on the day of its
transmission, provided that if such day is not a Business Day or if it is
transmitted or received after the end of normal business hours then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following the day of such transmission. Any party
hereto may change its address for service from time to time by notice given to
each of the other parties hereto in accordance with the foregoing provisions.


8.4   Extensions and Amendments. Any agreement for the extension of the time of
payment of the Principal and Interest, if any, hereunder made at, before or
after maturity, or any agreement for altering the term, the amount of the
payment of the Principal and Interest, if any, hereunder or any other covenant
or condition hereof, need not be registered in any office of public record but
shall be effectual and binding upon the Corporation and its successors and
permitted assigns when executed by the Corporation and the Holder and delivered
to the Holder. Any such amendments or extensions shall be subject to prior
regulatory approval.


8.5   Assignment. This Note may not be assigned by either party except with the
prior written consent of the other party hereto.


8.6   Enurement. This Note shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, successors (including any
successor by reason of the consolidation or merger of any party), administrators
and permitted assigns.


8.7   Severability. In the event that any Section or portion of any covenant in
this Note should be unenforceable or declared invalid for any reason whatsoever.
such unenforceability or invalidity shall not affect the enforceability or
validity of the remaining portions of the covenant and such unenforceable or
invalid portion shall be severable from the remainder of this Note.


8.8   Governing Law. This Note shall be construed and enforced in accordance
with, and the rights of the parties shall he governed by, the laws of the State
of Texas, excluding that body of law relating to conflict of laws.


8.9   Counterparts. This Note may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same Note. Counterparts may be delivered either in original or faxed
form and the parties adopt any signature received by a receiving fax machine as
original signatures of the parties.


8.10   Time of Essence. Time shall be of the essence of this Note in all
respects.


--------------------------------------------------------------------------------



8.11   No Rights as a Stockholder. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Corporation or any other
matters or any rights whatsoever as a stockholder of the Corporation; and no
dividends or interest shall be payable or accrued in respect of this Note or the
interest represented hereby or the Shares issuable hereunder until, and only to
the extent that, this Note shall have been converted.


ARTICLE 9
INTERPRETATION


9.1   Definitions. As used herein. the following expressions shall have the
following meanings:


9.1.1   “Business Day” means any day except Saturday, Sunday or a statutory
holiday in the City of Houston, Texas;


9.1.2   “Conversion Rate” means $1.00;


9.1.3   “Corporate Reorganization” means any transaction whereby all or
substantially all of the Corporation’s property and assets would become the
property of any other person, whether by way of arrangement, reorganization,
consolidation, merger, continuance under any other jurisdiction of incorporation
or otherwise;


9.1.4   “Corporation” means Georgia Exploration, Inc.;


9.1.5   “Event of Default” has the meaning given to that term in Section 6.1 of
this Note;


9.1.6   “Holder” means the registered holder of this Note as identified on the
first page hereof;


9.1.7   “Maturity Date” has the meaning given to that term in Section 2.1 of
this Note;


9.1.8   “Option Shares” means the Shares issuable upon conversion of any grant
of convertible securities, including warrants and options, to employees,
directors or services providers to the Corporation;


9.1.9   “Principal” has the meaning given to that term in Section 1.1 of this
Note;


9.1.10   “Securities Act” means the U.S. Securities Act of 1933, as amended;


9.1.11   “Shares” means common stock of the Corporation, as such shares were
constituted on the date hereof; and


9.1.12   “Share Reorganization” has the meaning given to that term in Section
4.2.1 of this Note.


9.2   Extended Meanings. The terms “hereto,” “hereby,” “hereunder,” “herein,”
and “hereof” and similar expressions refer to the whole of this Note and not to
any particular Article, Section, subsection or part hereof. Words importing the
singular number only include the plural and vice versa and words importing
gender include all genders. The term “including” shall mean “including, without
limitation.”


9.3   Gender and Number. Words importing the singular number only shall include
the plural and vice versa, words importing the masculine gender shall include
the feminine gender and words importing persons shall include firms and
corporations and vice versa.


--------------------------------------------------------------------------------



9.4   Currency. Unless otherwise specified, all dollar amounts in this Note,
including the symbol “$,” are expressed in United States currency.


9.5   Sections and Headings. The division of this Note, into Articles, Sections,
Schedules and other subdivisions and the inclusion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Note. The headings in this Note are not intended to be
full or precise descriptions of the text to which they refer. Unless something
in the subject matter or context is inconsistent therewith, references herein to
an Article, Section, Subsection, paragraph, clause or Schedule are to the
applicable article, section, subsection, paragraph, clause or schedule of this
Note.


IN WITNESS WHEREOF the Corporation has executed this Note as of the date first
written above.



 
GEORGIA EXPLORATION, INC.
                   
By:
       
Authorized Signatory
 

 
 

--------------------------------------------------------------------------------